Order unanimously reversed on the facts and in the exercise of discretion, with $20 costs and disbursements of this appeal to the respondent, and defendant’s motion for leave to serve an amended answer to allege a defense of the two-year Statute of Limitations is granted on condition defendant pay $50 costs and the costs and disbursements of this appeal and that the cause retain its place on the calendar. Under the circumstances here disclosed leave to amend should have been granted upon appropriate conditions. Settle order. Concur —• Rabin, J. P., M. M. Frank, Yalente, McNally and Stevens, JJ.